Citation Nr: 1447852	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating for service-connected bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which granted service connection for bilateral hearing loss and assigned an initial evaluation of 10 percent.

In May 2014, the claim was remanded for additional development.  In a subsequent July 2014 Supplemental Statement of the Case that considered evidence received within the appeal period, the RO continued the evaluation of bilateral hearing loss at 10 percent disabling.

The Veteran requested a Board hearing in his September 2012 Substantive Appeal (VA Form 9).  A Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board has reviewed the Veteran's claims file including the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of all the available evidence.


FINDING OF FACT

The Veteran's hearing loss has been no worse than Level XI hearing loss in the right ear and no worse than Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a December 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the underlying claim for service connection.  This letter informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The December 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those decisions.

Regarding the Veteran's claim for entitlement to a higher initial rating for bilateral hearing loss, the appeal arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, hearing testimony, and lay statements from the Veteran.

The record reflects that the Veteran underwent VA examinations to evaluate his claimed bilateral hearing loss in May 2010 and June 2014.  The Board finds that the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file or were otherwise informed of the relevant facts of the Veteran's medical history, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (providing that a VA medical examiner must, in the context of an audiological examination, fully describe the functional effects caused by a hearing disability in his or her final report).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the undersigned specifically noted the issue on appeal and informed the Veteran that he needed to meet the criteria to warrant a higher rating.  As such, the Board finds that the undersigned complied with aforementioned hearing duties.

The Board also finds substantial compliance with the May 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board thus finds that necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Initial Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically be determined, on average impairment in earning capacity.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examination will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2013).

Hearing loss ratings range from noncompensible to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4,000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa.  38 C.F.R. § 4.85 (2013), Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2013).

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2013).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Analysis

The Veteran's service treatment records and post-service treatment records reveal bilateral hearing loss.

The Veteran was afforded a VA examination in May 2010.  The Veteran reported that the overall functional impairment from hearing loss was that he could not "hear commands or communications."  On physical examination, the right ear had pure tone thresholds of 65, 70, 80, and 95 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 20, 30, 55, and 85, at these same frequencies.  The average threshold for the right ear was 78 and left ear was 48.  The Veteran had 0 percent speech recognition for the right ear and 96 percent for the left ear.  This translates to Level XI in the right ear and Level I in the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a 10 percent evaluation.  The Veteran demonstrated an exceptional pattern of hearing impairment in the right ear which translates to Level VII and so does not result in a higher numeral.  

The Veteran also underwent a June 2010 audiologic evaluation by a private physician, Dr. T.W., Au.D.  The Veteran reported that the overall functional impairment was difficulty understanding "spoken word."  On physical examination, the right ear had pure tone thresholds of 70, 65, 70, and 100 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 25, 30, 55, and 85, at these same frequencies.  The average threshold for the right ear was 76 and left ear was 49.  The Veteran had 4 percent speech recognition for the right ear and 88 percent for the left ear.  This translates to Level XI in the right ear and Level II in the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to 10 percent evaluation.  The Veteran demonstrated an exceptional pattern of hearing impairment in the right ear which translates to Level VI and so does not result in a higher numeral.  


At the hearing conducted before the undersigned, the Veteran reported that his hearing had worsened since the last VA examination so the case was remanded, and the Veteran was afforded another VA examination in June 2014.  On physical examination, the right ear had pure tone thresholds of 60, 60, 70, and 95 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 20, 25, 65, and 75 at these same frequencies.  The average threshold for the right ear was 71 and left ear was 46.  The Veteran had 12 percent speech recognition for the right ear and 94 percent for the left ear.  This translates to Level XI in the right ear and Level I in the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to 10 percent evaluation.  The Veteran demonstrated an exceptional pattern of hearing impairment in the right ear which translates to Level VI and so does not result in a higher numeral.  

Based on the evidence above, the Board finds that the audiometric testing fails to reflect that the Veteran's current disability of bilateral hearing loss meets the criteria to warrant a rating in excess of 10 percent at any time during the appeal period.

The Board has considered the lay evidence of record when adjudicating this claim.  The Board acknowledges that the Veteran is competent and credible to report the symptomatology associated with his hearing loss.  However, the Board notes that the rating criteria for hearing impairments are designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on the objective audiometric test results.  As such, based on the Veteran's audiological examinations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for bilateral hearing loss.  Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board acknowledges the Veteran's representative's request for consideration of Special Monthly Compensation (SMC) under 38 C.F.R. § 3.350.  However, 38 C.F.R. § 3.350 is inapplicable to the facts in this case.  SMC is awarded for certain disabilities in conjunction with the basic rate of compensation otherwise payable on the basis of degree of disability.  38 C.F.R. § 3.350(a) (2013).  Specific to this case, SMC is payable when deafness in both ears is shown, that is, bilateral hearing loss equal to or greater than the minimum bilateral hearing loss required under the rating schedule.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(5) (2013).  In the alternative, SMC is payable for (1) bilateral deafness rated at 60 percent (so long as the hearing loss in at least one ear is service connected), when combined with service-connected blindness with bilateral visual acuity 20/200 or less; or (2) service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (so long as the hearing loss in at least one ear is service connected) when combined with service-connected blindness of both eyes having only light perception or less.  38 U.S.C.A. § 1114(o) (West 2002); 38 C.F.R. § 3.350(e)(iii)-(iv) (2013).  The Veteran does not meet the criteria for SMC.  First, the audiological examinations do not show that the Veteran is deaf in both ears.  Second, the record does not contain a current diagnosis of, and the Veteran does not allege, service-connected blindness.  Therefore, SMC is not appropriate.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the 
service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, at the May 2010, June 2010, and June 2014 audiological examinations, in regard to the functional effects caused by the hearing impairment, the Veteran described that he had to turn up the television too loud, that he had difficulty understanding spoken word, and that he could not hear commands and communications.  The Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Referral for consideration of an extraschedular rating is not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009). A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). The Veteran has not contended and there is no medical evidence that suggests that his hearing loss alone renders him unable to obtain or sustain gainful employment. Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


